Case 1:17-cr-00101-LEK Document 585 Filed 09/18/19 Page 1 of 2                 PageID #: 5088




                                  MINUTE ORDER



 CASE NUMBER:             CRIMINAL NO. 17-00101(01) LEK
 CASE NAME:               United States v. Anthony T. Williams


       JUDGE:       Leslie E. Kobayashi

       DATE:        09/18/2019


COURT ACTION: EO: COURT ORDER DENYING DEFENDANT’S “MOTION TO
REMOVE UNLAWFUL STIPULATIONS ON NON-COMMUNICATION BETWEEN
PRIVATE ATTORNEY GENERAL ANTHONY WILLIAMS AND HIS QUEEN
MOTHER MRS. BARBARA WILLIAMS”

       Before the Court is pro se Defendant Anthony T. Williams’s (“Anthony
Williams”) “Motion to Remove Unlawful Stipulations on Non-communication Between
Private Attorney General Anthony Williams and His Queen Mother Mrs. Barbara
Williams” (“Motion”), filed on July 3, 2019. [Dkt. no. 514.] Plaintiff the United States
of America (“the Government”) filed its response to the Motion on July, 19 2019. [Dkt.
no. 522.] The Court finds the Motion suitable for disposition without a hearing pursuant
to Local Rule 7.1(c).

        Defendant Barbara Williams is currently on pretrial release. See Order Setting
Conditions of Release, filed 4/24/18 (dkt. no. 233). One of her conditions of release is:
“Contact is prohibited directly, indirectly, or through third parties with: co-defendants . . .
in this and any related case. . . . You may have contact with codefendants in the case
in the presence of defense counsel.” [Id. at 2, ¶ 7m1 (emphasis in original).] Anthony
Williams argues he is being unjustifiably prevented from speaking with Barbara
Williams, and he asserts the prohibition of contact between them is impairing the
preparation of both his defense and Barbara Williams’s defense. [Motion, Decl. of
Counsel, Exh. A.]

        Anthony Williams has standing to challenge this condition of Barbara Williams’s
pretrial release because he alleges it is impairing his ability to prepare his defense. This
Court makes no findings or conclusions about whether Anthony Williams’s inability to,
for example, wish Barbara Williams happy birthday gives him standing to contest this
condition. Although he has standing to raise the challenge, ultimately, Anthony
Case 1:17-cr-00101-LEK Document 585 Filed 09/18/19 Page 2 of 2                PageID #: 5089



Williams’s challenge is unfounded. The Government correctly points out that the
challenged condition is one of the conditions that the pretrial release statute expressly
recognizes as within the district court’s discretion to impose. [Response at 4 (citing 18
U.S.C. § 3142(c)(1)(B)(v)).] Further, the challenged condition does not prohibit all
communication between Anthony Williams and Barbara Williams; it permits them to
have contact in the presence of defense counsel. Anthony Williams has not presented
any evidence that Barbara Williams has attempted to see him, with her counsel, but was
prevented from doing so. If Anthony Williams has been unable to meet with Barbara
Williams, it appears to be the result of her choice, not the result of unjustified conditions
placed upon them by either this district court or the Federal Bureau of Prisons.

       Anthony Williams’s argument that the challenged condition is unwarranted and his
argument that the condition is impairing his defense are both rejected. The Motion is
therefore DENIED.

       IT IS SO ORDERED.

Submitted by: Theresa Lam, Courtroom Manager
